As you DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending in this application.
Claims 1, 6, 7, 15 and 16 have been amended by Applicant.
Claims 5, 8, 11-13 and 14 have been cancelled by Applicant.

Response to Arguments
Regarding 35 USC § 112(f) Claim Interpretation: Applicant’s arguments with respect to claims 6, 7, 15 and 16  have been fully considered and are persuasive.  The claim interpretation is withdrawn.

Regarding 35 USC § 112(b) Rejection: Applicant’s arguments with respect to claims 6, 7 , 15 and 16  have been fully considered and are persuasive.  Amended claims 6, 7 , 15 and 16 overcome the rejection. The rejection is withdrawn for as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding 35 USC § 112(a) Rejection: Applicant’s arguments with respect to claims 6, 7 , 15 and 16  have been fully considered and are persuasive.  Amended claims 6, 7 , 15 and 16 overcome the rejection.  The rejection is withdrawn for failing to comply with the written description requirement.

Regarding 35 USC § 103 rejection: Applicant’s arguments with respect to claims 1-4, 6, 7, 9, 10, 15 and 16 have been considered but are moot because independent amended claims 1 and 6 necessitate new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-4, 6, 7, 9, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (US 20220011128 A1) in view of Yoon et al. (US 20170043780 A1).
Regarding Claim 1, Lee teaches a path planning method for an unmanned vehicle (Lee, [0102] "route guidance apparatus...vehicle is an autonomous vehicle”), comprising: acquiring a road segment where an origin of a path is located (Lee, [0126] “identifying a current search link identifier of a road corresponding to the measured current position of the vehicle”; Examiner interprets “link” as road segment and “current position” as an origin) and a road segment where a destination of the path is (Lee, [0082] “The route guidance apparatus or the server searches for the route to the destination using a search link identifier corresponding to the road”), the road segments comprising a road section and a connecting passage (Lee, [0084]  “the link means an electronically shaped road section connecting a node and a node to each other according to a road line”); performing a path search to generate an initial path according to a connection relationship between endpoints of road segments (Lee, [0086] “search link identifiers assigned to each road section, and are defined as sections between a predetermined start node and a predetermined end node”), the endpoints of road segments comprising (Lee, [0092]  “the start node and the end node”): an exit endpoint of the road segment where the origin is located (Lee, [0089] “a search link identifier of a section having...corresponding to a point...as a start node and...an end node”), an entrance endpoint of the road segment where the destination is located (Lee, [0089] “a search link identifier of a section having...corresponding to a point...as a start node and...an end node”), and entrance endpoints and exit endpoints of road segments for connecting the exit endpoint of the road segment where the origin is located to the entrance endpoint of the road segment where the destination is located (Lee, [0084] “the link means an electronically shaped road section connecting a node and a node to each other according to a road line”); updating an exit endpoint of a previous road section of the connecting passages in a passable direction according to entrance endpoints of the connecting passages in the initial path (Lee, [0166] “the route calculation unit…confirms the lane link identifier…on which the vehicle is currently positioned, confirms the search link of the confirmed lane link identifier, confirms the number n of search links exiting from the end node of the lane link identifier on which the vehicle is currently positioned…compares the confirmed rotation direction information with the moving direction information of the driving lane on which the vehicle is currently positioned to thereby perform the route guidance”), wherein the entrance endpoints of the connecting passages are exit endpoints of lanes with a predetermined condition in the previous road section of the connecting passages in a passable direction (Lee, Fig 4 shows the entrance endpoints (node n0008) of the connecting passages are the exit endpoint (node n0008) of lanes with a predetermined condition in the previous road section of the connecting passages in a passable direction; the predetermined condition in the previous road section is “straight ahead”) , the lane with the predetermined condition being a lane of which the attribute category is matched with the attribute category of the connecting passage (Lee, [0093] “Table 2 represents direction information corresponding to lane links identifiers (LIDs) included in the search link”; Examiner interprets “lane links identifiers (LIDs)” as attribute category) , wherein the attribute category of the lane comprises a straight lane, a left-turn lane, a right-turn lane, a U-turn lane, or an emergency lane (Lee, Table 2 shows attribute categories of the lane "left turn", "straight", right turn") the attribute category of the connecting passage comprises a cross-track straight connecting passage, an interroad segment straight connecting passage, an interroad segment left-turn connecting passage, an interroad segment right-turn connecting passage, or an interroad 2Appl. No. 16/488,948 Reply to Advisory Office Action dated December 14, 2021 Attorney Docket No.: US86499segment U-turn connecting passage (Lee, [0092] “Table 1, the rotation direction information of S0001 430 is defined in the order of “left turn”, “straight ahead”, and “right turn”, which corresponds to a clockwise position order of the search links exiting from the node n0008 405 in the intersection”); and generating a final planned path according to endpoints in the initial path which has been updated (Lee, Fig 7: Step S714 “Confirm number N of search links exiting from end node”, Step S720 “Perform route guidance…”) wherein before generating the final planned path according to endpoints in the updated initial path, the method further comprises (Lee, Fig 16: Step S1620 “Confirm lane ID corresponding to current position”): acquiring, when it is detected that an entrance lane is different from an exit within any road section in the updated initial path (Lee, Fig 4 shows entrance lane-Point A, lane S0001 is different from an exit lane-S0003), a serial number of the entrance lane and a serial number of the exit lane of the detected road sections (Lee, Fig 4 shows serial numbers (lane links identifiers (LIDs) for entrance lane-lane S0001 and exit lane-S0003), the entrance lane being a lane corresponding to an entrance endpoint of a road section (Lee, Fig 4 shows entrance lane-S0001 corresponding to an entrance endpoint-Point A) , and the exit lane being a lane corresponding to an (Lee, Fig 4 shows exit lane-S0003 corresponding to an exit endpoint-Point B); calculating a difference between the serial number of the entrance lane and the serial number of the exit lane of the road sections which have been detected (Lee, [0019] “The route calculation unit may be configured to: confirm a lane identifier (ID) of the lane on which the vehicle is positioned; confirm a search ID including the confirmed lane link ID; confirm the number of search links exiting from an end node of a search link corresponding to the confirmed search link ID”);  generating a final planed path according to endpoints in the updated initial path comprises (Lee, Fig 16: S1640 “Compare confirmed moving direction of the lane on which vehicle is positioned”, Step S1650 “Perform lane change guidance”); generating a final planed path according to the lane-changing road points and endpoints in the updated initial path (Lee, Fig 16: Step S1625 “Confirm current search link including confirmed lane ID”, S1640 “Compare confirmed moving direction of the lane on which vehicle is positioned”, Step S1650 “Perform lane change guidance”).  

Lee does not teach acquiring a curvature of each road point in the detected road sections at locations in the detected road sections; and determining lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections.  However, Yoon teaches these limitations.

Yoon teaches acquiring a curvature of each road point in the detected road sections at locations in the detected road sections (Yoon, [0014] “the segment before the distance for the lane change has a road curvature of a predetermined threshold value or greater”); and determining lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections (Yoon, [0046] “the lane change timing determiner…may be configured to determine a segment immediately before or after a corresponding position (segment) as the timing position for starting the lane change…when a road curvature is greater than a predetermined threshold value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to include 4PN105278acquiring a curvature of each road point in the detected road sections at locations in the detected road sections; and determining lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections as taught by Yoon in order to determine “the timing position for the lane change” [Yoon 0014].
Regarding Claim 2, Lee teaches the path planning method for an unmanned vehicle as claimed in claim 1 (Lee, [0102] "route guidance apparatus...vehicle is an autonomous vehicle"), wherein the manner of acquiring a road segment where an origin of a path is located (Lee, [0126] “identifying a current search link identifier of a road corresponding to the measured current position of the vehicle”; Examiner interprets “link” as road segment and “current position” as an origin) comprises: 3Appl. No. 16/488,948 Reply to Advisory Office Action dated December 14, 2021 Attorney Docket No.: US86499acquiring a current location and a current heading of the vehicle (Lee, [0121] “the route guidance apparatus obtains a position of the vehicle...calculates direction angles”); and searching for a road point which is located within a range where an angle with the current heading is smaller than a preset angle and is closest to the current location (Lee, [0229] “the route guidance performing unit...may calculate an angle between a coordinate of an end node of the current search link and a coordinate of an end node of the future search link which are predetermined on the map based on the moving direction of the vehicle, and compare the calculated angle with a predetermined reference angle range”), and determining the road segment where the road point is located as the road segment where the origin of the path is located (Lee, [0031] “determining…a current search link to which a lane link corresponding to a current position belongs”; Examiner interprets “link” as road segment and “current position” as an origin).  

Regarding Claim 3, Lee teaches the path planning method for an unmanned vehicle as claimed in claim 1 (Lee, [0102] "route guidance apparatus...vehicle is an autonomous vehicle"), wherein the manner of (Lee,  [0082] “The route guidance apparatus or the server searches for the route to the destination using a search link identifier corresponding to the road”; Examiner interprets “link” as road segment) comprises: acquiring information of the destination (Lee, [0017] “control unit obtaining destination information of the vehicle”); and determining the road segment where a road point closest to the destination is located as the road segment where the destination is located (Lee, [0082] “the route guidance apparatus or the server searches for the route using only the search link identifiers that may arrive from the departure point to the destination”; Examiner interprets “link” as road segment).  

Regarding Claim 4, Lee teaches the path planning method for an unmanned vehicle as claimed in claim 1 (Lee, [0102] "route guidance apparatus...vehicle is an autonomous vehicle"), wherein before generating the final planned path according to endpoints in the updated initial path, the method further comprises (Lee, Fig 16: Step S1620 “Confirm lane ID corresponding to current position”): acquiring entrance endpoints of lanes corresponding to exit endpoints of road sections in the updated initial path (Lee, Fig 16: S1640 “Compare confirmed moving direction of the lane on which vehicle is positioned”, Step S1650 “Perform lane change guidance”), and updating the entrance endpoints to entrance endpoints of each of the road sections in the initial path (Lee, Fig 7: Step 702 “Determine current position of vehicle”, Step, S712 “Confirm search link of confirmed lane link ID”, Step S720 “Perform route guidance…”).  

Regarding Claim 6, Lee teaches a path planning device for an unmanned vehicle (Lee, [0102] "route guidance apparatus...vehicle is an autonomous vehicle"), comprising a control terminal (Lee, Fig 3 Control Unit- Box 330), and based on a high-precision map (Lee, [0061] “the route guide apparatus…uses high-precision map data for route guidance“), the control terminal is configured to: acquire a road segment where an origin of a path is located and a road segment where a destination of (Lee, [0126] “identifying a current search link identifier of a road corresponding to the measured current position of the vehicle”; Examiner interprets “link” as road segment and “current position” as an origin), the road segments comprising a road section and a connecting passage (Lee, [0084]  “the link means an electronically shaped road section connecting a node and a node to each other according to a road line”); 4Appl. No. 16/488,948 Reply to Advisory Office Action dated December 14, 2021Attorney Docket No.: US86499perform a path search to generate an initial path according to a connection relationship between endpoints of road segments (Lee, [0086] “search link identifiers assigned to each road section, and are defined as sections between a predetermined start node and a predetermined end node”), the endpoints of road segments comprising: an exit endpoint of the road segment where the origin is located (Lee, [0089] “a search link identifier of a section having...corresponding to a point...as a start node and...an end node”), an entrance endpoint of the road segment where the destination is located (Lee, [0089] “a search link identifier of a section having...corresponding to a point...as a start node and...an end node”), and entrance endpoints and exit endpoints of road segments for connecting the exit endpoint of the road segment where the origin is located (Lee, [0089] “a search link identifier of a section having...corresponding to a point...as a start node and...an end node”) to the entrance endpoint of the road segment where the destination is located (Lee, [0089] “a search link identifier of a section having...corresponding to a point...as a start node and...an end node”), update an exit endpoint of a previous road section of the connecting passages in a passable direction according to entrance endpoints of the connecting passages in the initial path (Lee, [0166] “the route calculation unit…confirms the lane link identifier…on which the vehicle is currently positioned, confirms the search link of the confirmed lane link identifier, confirms the number n of search links exiting from the end node of the lane link identifier on which the vehicle is currently positioned…compares the confirmed rotation direction information with the moving direction information of the driving lane on which the vehicle is currently positioned to thereby perform the route guidance”), wherein the entrance endpoints of the connecting passages are exit (Lee, Fig 4 shows the entrance endpoints (node n0008) of the connecting passages are the exit endpoint (node n0008) of lanes with a predetermined condition in the previous road section of the connecting passages in a passable direction; the predetermined condition in the previous road section is “straight ahead”), the lane with the predetermined condition being a lane of which the attribute category is matched with the attribute category of the connecting passage (Lee, [0093] “Table 2 represents direction information corresponding to lane links identifiers (LIDs) included in the search link”; Examiner interprets “lane links identifiers (LIDs)” as attribute category), wherein the attribute category of the lane comprises a straight lane, a left-turn lane, a right-turn lane, a U-turn lane, or an emergency lane (Lee, Table 2 shows attribute categories of the lane "left turn", "straight", right turn"); the attribute category of the connecting passage comprises a cross-track straight connecting passage, an interroad segment straight connecting passage, an interroad segment left-turn connecting passage, an interroad segment right-turn connecting passage, or an interroad segment U-turn connecting passage (Lee, [0092] “Table 1, the rotation direction information of S0001 430 is defined in the order of “left turn”, “straight ahead”, and “right turn”, which corresponds to a clockwise position order of the search links exiting from the node n0008 405 in the intersection”); and generate a final planned path according to endpoints in the initial path which has been updated (Lee, Fig 7: Step S714 “Confirm number N of search links exiting from end node”, Step S720 “Perform route guidance…”), the control terminal is further configured to: acquire, when it is detected that an entrance lane is different from an exit lane within any road section in the updated initial path (Lee, Fig 4 shows entrance lane-Point A, lane S0001 is different from an exit lane-S0003), a serial number of the entrance lane and a serial number of the exit lane of the detected road sections (Lee, Fig 4 shows serial numbers (lane links identifiers (LIDs) for entrance lane-lane S0001 and exit lane-S0003), the entrance lane being a lane corresponding to an entrance endpoint of a road section (Lee, Fig 4 shows entrance lane-S0001 corresponding to an entrance endpoint-Point A), and the exit lane being a lane corresponding to an exit 5Appl. No. 16/488,948 Reply to Advisory Office Action dated December 14, 2021 Attorney Docket No.: US86499endpoint of a road section (Lee, Fig 4 shows entrance lane-S0001 corresponding to an entrance endpoint-Point A); calculate a difference between the serial number of the entrance lane and the serial number of the exit lane of the road sections which have been detected (Lee, [0019] “The route calculation unit may be configured to: confirm a lane identifier (ID) of the lane on which the vehicle is positioned; confirm a search ID including the confirmed lane link ID; confirm the number of search links exiting from an end node of a search link corresponding to the confirmed search link ID”), generate the final planned path according to the lane-changing road points and endpoints in the updated initial path (Lee, Fig 16: Step S1625 “Confirm current search link including confirmed lane ID”, S1640 “Compare confirmed moving direction of the lane on which vehicle is positioned”, Step S1650 “Perform lane change guidance”).  

Lee does not teach acquire a curvature of each road point in the detected road sections at locations in the detected road sections; and determine lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections.  However, Yoon teaches these limitations.

Yoon teaches acquire a curvature of each road point in the detected road sections at locations in the detected road sections (Yoon, [0014] “the segment before the distance for the lane change has a road curvature of a predetermined threshold value or greater”); and determine lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections (Yoon, [0046] “the lane change timing determiner…may be configured to determine a segment immediately before or after a corresponding position (segment) as the timing position for starting the lane change…when a road curvature is greater than a predetermined threshold value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to include 4PN105278acquire a curvature of each road point in the detected road sections at locations in the detected road sections; and determine lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections in order to determine “the timing position for the lane change” [Yoon 0014].
Regarding Claim 7, Lee teaches the path planning device for an unmanned vehicle as claimed in claim 6, the control terminal (Lee, Fig 3 Control Unit- Box 330) is further configured to: acquire entrance endpoints of lanes corresponding to exit endpoints of road sections in the updated initial path (Lee, Fig 16: S1640 “Compare confirmed moving direction of the lane on which vehicle is positioned”, Step S1650 “Perform lane change guidance”), and update the entrance endpoints to entrance endpoints of each road section in the initial path (Lee, Fig 7: Step 702 “Determine current position of vehicle”, Step, S712 “Confirm search link of confirmed lane link ID”, Step S720 “Perform route guidance…”).  
Regarding Claim 9, Lee teaches a transitory computer-readable storage medium (Lee, [0239] “non-transitory computer readable medium”), having a computer-executable instruction stored thereon (Lee, [0230] “various applications or programs…may be stored and provided in the non-transitory computer readable medium”), wherein when the computer-executable instruction is executed by a processor, the processor is enabled to perform the steps of the method as claimed in claim 1 (Lee, [0233] “various processes that may be tangibly embodied in a computer readable medium and that are executed by computers or processors”).  

Regarding Claim 10, Lee teaches a computer device (Lee, [0238]"...servers or devices in a state in which they are stored in various non-transitory computer readable media…the respective apparatuses may access the servers or the devices in which the installation data are stored to download the installation data”), comprising a memory (Lee, [0239] “non-transitory computer readable medium…a machine readable medium that semi-permanently stores data”) and a processor (Lee, [0233] “various processes that may be tangibly embodied in a computer readable medium and that are executed by computers or processors”), the memory storing a computer-readable instruction (Lee, [0230] “various applications or programs…may be stored and provided in the non-transitory computer readable medium”), wherein when the computer-readable instruction is executed by the processor, the processor is enabled to perform the steps of the method as claimed in claim 1 (Lee, [0233] “various processes that may be tangibly embodied in a computer readable medium and that are executed by computers or processors”).  

Regarding Claim 15, Lee teaches the path planning device for an unmanned vehicle as claimed in claim 6 (Lee, [0102] "route guidance apparatus...vehicle is an autonomous vehicle"), wherein the control terminal (Lee, Fig 3 Control Unit- Box 330) acquires the road segment where the origin of a path is located in the following manner (Lee, [0126] “identifying a current search link identifier of a road corresponding to the measured current position of the vehicle”; Examiner interprets “link” as road segment and “current position” as an origin): acquiring a current location and a current heading of the vehicle (Lee, [0121] “the route guidance apparatus obtains a position of the vehicle...calculates direction angles”); and searching for a road point which is located within a range where an angle with the current heading is smaller than a preset angle and is closest to the current location (Lee, [0229] “the route guidance performing unit...may calculate an angle between a coordinate of an end node of the current search link and a coordinate of an end node of the future search link which are predetermined on the map based on the moving direction of the vehicle, and compare the calculated angle with a predetermined reference angle range”), and determining the road segment where the road point is located as the road segment where the origin of the path is located (Lee, [0031] “determining…a current search link to which a lane link corresponding to a current position belongs”; Examiner interprets “link” as road segment and “current position” as an origin).  

Regarding Claim 16, Lee teaches the path planning device for an unmanned vehicle as claimed in claim 6 (Lee, [0102] "route guidance apparatus...vehicle is an autonomous vehicle"), wherein the control terminal (Lee, Fig 3 Control Unit- Box 330) acquires the road segment where the destination of the path is located in the following manner (Lee,  [0082] “The route guidance apparatus or the server searches for the route to the destination using a search link identifier corresponding to the road”; Examiner interprets “link” as road segment): acquiring information of the destination (Lee, [0017] “control unit obtaining destination information of the vehicle”); and determining the road segment where a road point closest to the destination is located as the road segment where the destination is located (Lee, [0082] “the route guidance apparatus or the server searches for the route using only the search link identifiers that may arrive from the departure point to the destination”; Examiner interprets “link” as road segment).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakayama et al. (US 20060149467 A1) discloses the attribute category of the lane comprises a straight lane, a left-turn lane, a right-turn lane, a U-turn lane, or an emergency lane (Nakayama,  [0077]  “types of the respective lanes, such as a lane for traveling straight through the intersection, a right turn lane”).
Kusama et al. (US 20020013659 A1) discloses the attribute category of the lane comprises a straight lane, a left-turn lane, a right-turn lane, a U-turn lane, or an emergency lane (Kusama, [0041] “Lane information includes the number of lanes, the direction of flow of each lane (categories of data which are divided into straight lanes, right-hand lanes, left-hand lanes, branching lanes”).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662